Citation Nr: 0821794	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis. 

2.  Entitlement to service connection for left shoulder 
bursitis.  



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1980 to December 
1980 and from October 2003 to April 2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claims. 

In his December 2006 notice of disagreement, the veteran 
raised a claim for service connection for sleep apnea.  To 
date, VA has not adjudicated this claim.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for left 
shoulder bursitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral plantar fasciitis was incurred in 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The veteran contends that service connection for his 
bilateral plantar fasciitis is warranted. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records indicate that he sought 
treatment for foot pain on several occasions during service.  
In February 2004, he was treated for left foot pain due to an 
injury when exiting a truck; he complained of sharp pressure 
when walking and limited range of motion.  During the same 
month, the veteran was given a sick slip for 1) left foot 
pain, which prohibited him from running or jumping and 
required him to wear combat boots, and 2) swelling around the 
right foot joint with pain and occasional gout.  

Post-service, during treatment with Byron Curtner, M.D. in 
November 2005, only seven months after separation from 
service, the veteran reported soreness in the bottom of his 
feet, particularly in his heels.  He stated tat he had been 
carrying lots of heavy equipment and had been on his feet a 
lot.  Dr. Curtner noted tenderness near the veteran's heels 
and diagnosed him with plantar fasciitis, providing him with 
stretching exercises as treatment.  The veteran also 
underwent a VA examination in April 2006, when he complained 
of pain and weakness in the plantar surface of his heels 
after doing minimal activity.  The examiner confirmed the 
diagnosis of bilateral plantar fasciitis, reporting that the 
veteran had slight painful motion on extreme dorsiflexion and 
minimal tenderness over the plantar surface of the heels.

Thus, the evidence is undisputed that the veteran was treated 
for foot pain during service, and based his credible 
complaints of foot pain since he was mobilized, was diagnosed 
with plantar fasciitis by Dr. Curtner in November 2005, just 
seven months after separation from service.  The veteran was 
again diagnosed with plantar fasciitis on VA examination in 
April 2006.   Resolving doubt in his favor, the Board finds 
that service connection for plantar fasciitis is warranted.  
See 38 C.F.R. § 3.102 (2007).   Therefore, the veteran's 
claim for service connection for bilateral plantar fasciitis 
is granted.  


ORDER

Service connection for bilateral plantar fasciitis is 
granted.



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his left shoulder bursitis was 
incurred in, or caused by, his military service.  

Prior to his second period of active service, the veteran was 
diagnosed as having left shoulder bursitis in December 1995.  
A private treatment record from Byron D. Curtner, M.D. dated 
in September 2001 shows that the veteran was diagnosed as 
having probable rotator cuff tear, nontraumatic.  At that 
time, the veteran gave a history of left shoulder pain for 
about one year.

During service, in March 2005 the veteran complained of left 
shoulder pain for 7 to 8 months.  He denied any injury, but 
stated that the pain was worsened with body armor.  The 
assessment was left shoulder strain.

Post-service, the veteran underwent a VA examination in April 
2006, when he reported that his left shoulder occasionally 
froze up and popped. The examiner diagnosed him with left 
shoulder bursitis/tendonitis.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical 
opinion, as set forth below, is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should express an opinion 
as to the date of onset and etiology of 
all left shoulder disorders found to be 
present.  The examiner is to provide 
opinions on the following:

Did the veteran, to a medical 
certainty, have a left shoulder 
disorder prior to his service from 
October 2003 to April 2005?  If so, did 
he, to a medical certainty, suffer a 
permanent increase in the severity of 
the preexisting left shoulder disorder 
during service that was not due to the 
natural progress of the pathology 
(i.e., an increase in pathology that 
did not abate after service and would 
not have increased had he not been in 
service)?

Is it at least as likely as not (50 
percent or more likelihood) that any 
currently diagnosed left shoulder 
disorder had its onset during active or 
is related to any in-service injury or 
disease?

A complete medical rationale must be 
provided for all determinations and 
opinions. This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

2.  Thereafter, readjudicate the 
veteran's claim on appeal.  If the 
claim remains denied, provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


